Title: To Thomas Jefferson from Edmund Bacon, 4 March 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir 
                     
                     March 4th. 1808
                  
                  I have received yours of the 1st. I hope I shall have your horse in as Good order as you would wish he has mended very much sence he came To Monticello. the Thorn hedges seems to thrive in some placeis very badly. and in rich Placeis of the Ground they Grow very well dont you think Sir we had better minnure them or as I believe we could hardly raise minnure enough I should think and inch or two of fresh soil dug out of some rich wood land would help them very much the most of the Hedge’s are on old washed land, & nothing will Grow thare.—
                  I am now sowing oats in the field we Get of Mr. Craven I think I heard you say you would deturmin whare we would plant our Corn when you Came home I shall lay back sowing all the field untill I can heare from you as I dont no but you would wish the Corn Planted in that field. if we could sow all the field we Get of Craven in oats it would bring us a fine Crop I believe we could find Ground in the field I cleared Last year to Plant our Corn and as our call are so Graite for food for our horse’s I think we had better make all the oats we can Thare is some parts of the Garden would bring fine oats (that was in Corn and peas last yeare). I am truly sorry sir to inform you I have lost your small yew that was at Alexanders last year, she died in Laming I must declare Sir I took all the ceare I could of hur as I Considered you wish to Get the breed the others seems to be increaseing very well I have 12 yews and shall have about the same Quantity of Lambs. I have now 10 very fine ones. I dont Recollect of nothing more at present but Remain Deare Sir your Ob St.
                  
                     E Bacon 
                     
                  
                  
                     Joe says he will want tin for the Coppers
                     
                        [Jefferson’s note:]
                     
                     Craven’s field octr clover
                     new ground corn
                     orchard peas potatoes
                     nailrod.
                  
               